internal_revenue_service number release date index number ---------------- ---------------------------- ---------------------------------------------- ---------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi plr-112063-13 date date legend x ------------------------------------------- ----------------------------------------------- state -------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representatives requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x through affiliated partnerships disregarded entities and corporate subsidiaries is principally engaged in the transportation processing storage and distribution of natural_gas natural_gas liquids ngl crude_oil and refined petrochemical and petroleum products x is building a facility facility that will convert butane into butadiene through dehydrogenation or catalytic cracking in addition to creating butadiene this process will also create an output stream consisting of unreacted butane hydrogen ethane methane and other ngls as byproducts byproducts this output stream is referred to as crude c4 x may separate the components of the output stream using distillation systems and other typical refinery separation processes plr-112063-13 x will operate facility pursuant to long-term tolling agreements agreements and long-term_contracts contracts under the terms of the agreements customers will deliver unrefined butane to facility and will receive butadiene in accordance with an agreed-upon yield ratio x may also deliver crude c4 to its customers the customer may purchase the butane feedstock from x at a market-index price or from third parties customers will pay x a formula-based cash fee for its services on a monthly basis x will retain all byproducts not delivered as crude c4 as additional compensation and may in its sole discretion retain any butadiene produced in excess of the yield ratio under the contracts x will use its own butane as feedstock for the facility and sell the resulting product butadiene or crude c4 to its customers at a formula price that includes adjustments based on the market price of butane the cost of electricity and gas necessary for the operation of the facility and the cost of the construction of the facility under both agreements and contracts x may provide storage and transportation services with respect to butadiene or crude c4 produced by the facility law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion plr-112063-13 based solely on the facts submitted and the representations made we conclude that income derived by x from the conversion of butane into butadiene or crude c4 and income derived by x from marketing transporting or storing butadiene or crude c4 will constitute qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
